 
EXHIBIT 10.1



MICROCHIP TECHNOLOGY INCORPORATED


MANAGEMENT INCENTIVE COMPENSATION PLAN
(as amended by the Board of Directors on August 14, 2008)


1.           Purposes of the Plan.  The Plan is intended to increase shareholder
value and the success of the Company by motivating our key management and senior
technical employees to: (1) perform to the best of their abilities, and
(2) achieve the Company’s objectives.  The Plan’s goals are to be achieved by
providing such personnel with incentive awards based on the achievement of goals
relating to the performance of the Company, on the achievement of individual
performance goals, retention-based bonuses, or nonrecurring awards for
performance beyond that expected.
 
2.           Definitions.
 
(a)           “Award” means, with respect to each Participant, the award
determined pursuant to Section 7(a) below for a Performance Period.  Each Award
is determined by a Payout Basis for a Performance Period, subject to the
Committee’s authority under Section 7(a) to increase, eliminate or reduce the
Award otherwise payable.
 
(b)           “Base Salary” means as to any Performance Period, the
Participant’s annualized salary rate on the last day of the Performance
Period.  Such Base Salary shall be before both (a) deductions for taxes or
benefits, and (b) deferrals of compensation pursuant to Company-sponsored plans.
 
(c)           “Board” means the Board of Directors of the Company.
 
(d)           “Cash Position” means the Company’s level of cash and cash
equivalents.
 
(e)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(f)           “Committee” means the Compensation Committee of the Board, or a
sub-committee of the Compensation Committee, which shall consist solely of two
or more members of the Board who are not employees of the Company and who
otherwise qualify as “outside directors” within the meaning of Section 162(m).
 
(g)           “Company” means Microchip Technology Incorporated or any of its
subsidiaries (as such term is defined in Code Section 424(f)).
 
(h)           “Earnings Per Share” means as to any Fiscal Quarter or Fiscal
Year, the Company’s or a business unit’s Net Income, divided by a weighted
average number of common shares outstanding and dilutive common equivalent
shares deemed outstanding, determined in accordance with generally accepted
accounting principles.
 
(i)           “Fiscal Quarter” means a fiscal quarter of the Company.
 
(j)           “Fiscal Year” means a fiscal year of the Company.
 
(k)           “Gross Margin” means the Company’s or a business unit’s net sales
for the Fiscal Quarter or Fiscal Year less the Company’s or a business unit’s,
as applicable, cost of goods sold for the Fiscal Quarter or Fiscal Year,
determined in accordance with generally accepted accounting principles.
 
(l)           “Net Income” means as to any Fiscal Quarter or Fiscal Year, the
income after taxes of the Company for the Fiscal Quarter or Fiscal Year
determined in accordance with generally accepted accounting principles.
 
(m)           “Operating Cash Flow” means the Company’s or a business unit’s sum
of Net Income plus depreciation and amortization less capital expenditures plus
changes in working capital comprised of accounts receivable,

 
 

--------------------------------------------------------------------------------

 

inventories, other current assets, trade accounts payable, accrued expenses,
product warranty, advance payments from customers and long-term accrued
expenses, determined in accordance with generally accepted accounting
principles.
 
(n)           “Operating Expenses” means the sum of the Company’s or a business
unit’s research and development expenses and selling and general and
administrative expenses during a Fiscal Quarter or Fiscal Year.
 
(o)           “Operating Income” means the Company’s or a business unit’s income
from operations determined in accordance with generally accepted accounting
principles.
 
(p)           “Participant” means an employee of the Company participating in
the Plan for a Performance Period.
 
(q)           “Payout Basis” means as to any Performance Period, the criteria
established by the Committee pursuant to Section 5 in order to determine the
Awards (if any) to be paid to Participants. The Payout Basis may contain
discretionary elements to reward additional performance as recommended by the
CEO and approved by the Committee.  The criteria may differ from Participant to
Participant, or between groups of Participants.
 
(r)           “Performance Goals” means the goal(s) (or combined goal(s))
determined by the Committee (in its discretion) to be applicable to a
Participant with respect to an Award.  As determined by the Committee, the
Performance Goals applicable to an Award may provide for a targeted level or
levels of achievement based upon one or more of the following measures, but not
limited hereto: Cash Position, Earnings Per Share, Gross Margin, Net Income,
Operating Cash Flow, Operating Expenses, Operating Profit, Return on Assets,
Return on Equity, Return on Sales, Revenue Growth, and Total Stockholder
Return.  The Performance Goals may differ from Participant to Participant and
from Award to Award.  The Committee may appropriately adjust any evaluation of
the performance under a Performance Goal to exclude (i) any extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial conditions and
results of operations appearing in the Company’s quarterly and annual reporting
with Securities and Exchange Commission for the applicable year, or (ii) the
effect of any changes in accounting principles affecting the Company’s or a
business unit’s reported results.
 
(s)           “Performance Period” means any Fiscal Quarter or Fiscal Year, or
such other longer period but not in excess of five Fiscal Years, as determined
by the Committee in its sole discretion.
 
(t)           “Plan” means this Performance Bonus Plan.
 
(u)           “Plan Year” means the Company’s fiscal year.
 
(v)           “Return on Assets” means the percentage equal to the Company’s or
a business unit’s Operating Income before incentive compensation, divided by
average net Company or business unit, as applicable, assets, determined in
accordance with generally accepted accounting principles.
 
(w)           “Return on Equity” means the percentage equal to the Company’s Net
Income divided by average shareholder’s equity, determined in accordance with
generally accepted accounting principles.
 
(x)           “Return on Sales” means the percentage equal to the Company’s or a
business unit’s Operating Income before incentive compensation, divided by the
Company’s or the business unit’s, as applicable, revenue, determined in
accordance with generally accepted accounting principles.
 
(y)           “Revenue Growth” means the Company’s or a business unit’s net
sales for the Fiscal Quarter or Fiscal Year, determined in accordance with
generally accepted accounting principles, compared to the net sales of the
immediately preceding quarter.

 
-2- 

--------------------------------------------------------------------------------

 

 
(z)           “Section 162(m)” means Section 162(m) of the Code, or any
successor to Section 162(m), as that Section may be interpreted from time to
time by the Internal Revenue Service, whether by regulation, notice or
otherwise.
 
(aa)           “Total Stockholder Return” means the total return (change in
share price plus reinvestment of any dividends) of a share of the Company’s
common stock.


3.           Plan Administration.
 
(a)           The Plan may be administered by different administrators with
respect to different groups of Participants.  The Committee shall be responsible
for the general administration and interpretation of the Plan and for carrying
out its provisions.  The Committee may delegate its general administration and
interpretation authority to a committee of employees as the Plan relates to
Participants other than executive officers.  The Committee may delegate specific
administrative tasks to Company employees or others as appropriate for proper
administration of the Plan.  The Committee and its delegates shall have such
powers as may be necessary to discharge their duties hereunder, including, but
not by way of limitation, the following powers and duties, but subject to the
terms of the Plan:


(i)           discretionary authority to construe and interpret the terms of the
Plan, and to determine eligibility, Awards and the amount, manner and time of
payment of any Awards hereunder;


(ii)          to prescribe forms and procedures for purposes of Plan
participation and distribution of Awards; and


(iii)         to adopt rules, regulations and bylaws and to take such actions as
it deems necessary or desirable for the proper administration of the Plan.


(b)           Any rule or decision by the Committee or its delegates that is not
inconsistent with the provisions of the Plan shall be conclusive and binding on
all persons, and shall be given the maximum deference permitted by law.


4.           Eligibility.  The employees eligible to participate in the Plan for
a given Performance Period shall be those employees of the Company who based on
their individual position and Company criteria have a significant impact on the
Company’s performance as determined by the Committee.  No person shall be
automatically entitled to participate in the Plan.


5.           Performance Goal Determination.  The Company’s Chief Executive
Officer shall provide the Committee with recommendations as to the criteria
underlying the Performance Goals.  The CEO may make recommendations as to
discretionary elements to reward additional performance.  The Committee shall
have complete authority to accept, modify or reject such recommendations, or to
eliminate the Awards entirely.
 
6.           Determination of Payout Basis.  The Committee, in its sole
discretion, shall establish a Payout Basis for purposes of determining the Award
(if any) payable to each Participant.  Each Payout Basis shall (a) be based on a
comparison performance to the Performance Goals, (b) provide for the payment of
Awards if the Performance Goals for the Performance Period are
achieved.  Discretionary elements may be identified at the same time as the
criteria underlying the Performance Goals are set, or they may be later
determined at the Committee’s discretion.  Awards may be a specific dollar
amount, or a percentage of base salary.


7.           Determination of Awards; Award Payment.
 
(a)           Determination and Certification.  After the end of each
Performance Period, the Committee shall determine the extent to which the
Performance Goals applicable to each Participant for the Performance Period were

 
-3- 

--------------------------------------------------------------------------------

 

 
achieved or exceeded.  The Award for each Participant shall be determined by
applying the Payout Basis to the level of actual performance that has been
determined by the Committee, and adding any discretionary element that has been
determined by the Committee.  Notwithstanding any contrary provision of the
Plan, the Committee, in its sole discretion, may increase, eliminate or reduce
the Award payable to any Participant below that which otherwise would be payable
under the Payout Basis.
 
(b)           Right to Receive Payment.  Each Award under the Plan shall be paid
solely from the general assets of the Company.  Nothing in this Plan shall be
construed to create a trust or to establish or evidence any Participant’s claim
of any right to payment of an Award other than as an unsecured general creditor
with respect to any payment to which he or she may be entitled.  Unless
otherwise approved by the Committee, a Participant needs to be employed by the
Company from the beginning of the applicable Performance Period through the
Award payment date to receive an Award payout hereunder.
 
(c)           Form of Distributions.  The Company shall distribute all Awards to
the Participant in cash, restricted stock units or awards, or a combination
thereof at the discretion of the Committee.
 
(d)           Deferral.  The Committee may defer payment of Awards, or any
portion thereof, to Participants as the Committee, in its discretion, determines
to be necessary or desirable to preserve the deductibility of such amounts under
Section 162(m).  In addition, the Committee, in its sole discretion, may permit
a Participant to defer receipt of the payment of cash that would otherwise be
delivered to a Participant under the Plan.  Any such deferral elections shall be
subject to such rules and procedures as shall be determined by the Committee in
its sole discretion.


8.           Term of Plan.  The Plan shall become effective October 1,
2006.  The Plan shall continue until terminated under Section 9 of the Plan.


9.           Amendment and Termination of the Plan.  The Committee may amend,
modify, suspend or terminate the Plan, in whole or in part, at any time,
including the adoption of amendments deemed necessary or desirable to correct
any defect or to supply omitted data or to reconcile any inconsistency in the
Plan or in any Award granted hereunder; provided, however, that no amendment,
alteration, suspension or discontinuation shall be made which would impair any
payments to Participants made prior to such amendment, modification, suspension
or termination, unless the Committee has made a determination that such
amendment or modification is in the best interests of all persons to whom Awards
have theretofore been granted.  To the extent necessary or advisable under
applicable law, Plan amendments shall be subject to shareholder approval.  At no
time before the actual distribution of funds to Participants under the Plan
shall any Participant accrue any vested interest or right whatsoever under the
Plan except as otherwise stated in this Plan.


10.           Withholding.  Distributions pursuant to this Plan shall be subject
to all applicable federal and state tax and withholding requirements.


11.           At-Will Employment.  No statement in this Plan should be construed
to grant any employee an employment contract of fixed duration or any other
contractual rights, nor should this Plan be interpreted as creating an implied
or an expressed contract of employment or any other contractual rights between
the Company and its employees.  The employment relationship between the Company
and its employees is terminable at-will.  This means that an employee or the
Company may terminate the employment relationship at any time and for any reason
or no reason.


12.           Successors.  All obligations of the Company under the Plan, with
respect to awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business or assets of the Company.


13.           Indemnification.  Each person who is or shall have been a member
of the Committee, of the Board, or their delegates shall be indemnified and held
harmless by the Company against and from (a) any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan or any award, and (b) from
any and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
claim, action, suit, or proceeding against him or her, provided he or she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his or her own
behalf.  The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, by contract, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless.


14.           Nonassignment.  The rights of a Participant under this Plan shall
not be assignable or transferable by the Participant except by will or the laws
of intestacy.


15.           Governing Law.  The Plan shall be governed by the laws of the
State of Arizona, without regard to conflicts of law provisions thereunder.





 
-4- 

--------------------------------------------------------------------------------

 
